DETAILED ACTION

Remarks
Claims 1, 2, and 4-20 have been examined and rejected. This Office action is responsive to the amendment filed on 01/03/2022, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-10, 13, 16, and 18-20 are objected to because of the following informalities:  
Claim 8 [line 7] recites ‘the playback status of the currently played video played on the video playback interface’; however, it should recite - - the playback status of the currently played video - -.
Claim 9 [line 7] recites ‘the display mode’; however, it should recite - - a display mode - -.
Claim 10 [line 7] recites ‘distance’; however, it should recite - - a distance - -.
Claim 10 [line 12] recites ‘the N’; however, it should recite - - the N position identifiers - -.
Claim 10 [line 12] recites ‘the M’; however, it should recite - - the M position identifiers - -.
Claim 13 [line 2] recites ‘picture quality of currently played video’; however, it should recite - - a picture quality of a currently played video - -.
Claim 16 [line 18] recites ‘the second video enhancement parameters’; however, it should recite - - second video enhancement parameters - -.
Claim 16 [line 19] recites ‘the passed position identifiers’; however, it should recite - - passed position identifiers - -.
Claim 18 [line 7] recites ‘the playback status of the currently played video played on the video playback interface’; however, it should recite - - the playback status of the currently played video - -.
Claim 19 [line 10] recites ‘the N’; however, it should recite - - the N position identifiers - -.
Claim 19 [line 10] recites ‘the M’; however, it should recite - - the M position identifiers - -.
Claim 20 [line 15] recites ‘the second video enhancement parameters’; however, it should recite - - second video enhancement parameters - -.
Claim 20 [line 16] recites ‘the passed position identifiers’; however, it should recite - - passed position identifiers - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 4-6, 12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg et al. (US 20130173690 A1, published 07/04/2013), hereinafter Gregg, in view of Oberbrunner (US 20140237365 A1, published 08/21/2014), hereinafter Oberbrunner, in further view of Choi et al. (US 20140204244 A1, published 07/24/2014), hereinafter Choi.

	Regarding claim 1, Gregg teaches the claim comprising:
A method of video enhancement control, for an electronic apparatus, the method comprising (Gregg Figs. 1-9; abs., a method for online enhancement of videos includes rendering, at one or more computers, a first video stream based on a first video):
detecting whether to enter a video enhancement configuration mode in response to displaying a video playback interface; displaying a sliding control on the video playback interface, in response to entering the video enhancement configuration mode (Gregg Figs. 1-9; [0046], as shown in FIG. 3, the browser 132 can cause an enhancement interface 200 and a content display area 300 to be output, such as to a display device that is associated with the client 104; [0048], the enhancement interface 200 can have a quick fixes tab 400, an effects tab 500 and an audio tab 700; [0049], the content display area 300 can include an original video representation 302 and an enhanced video representation 304; [0050], the quick fixes menu 402 can include user selectable input elements for selecting enhancement for a video, such as the first video 170; [0052], a brightness selection box 420 can be displayed in response to user selection of the brightness button 410; [0054], the brightness button 410 and brightness selection box 420 are an example of user interface elements that allow selection of an enhancement operation that generates one or more of the enhancement requests 180; other buttons can be provided in association with other enhancement operations, such as a contrast ;
acquiring a target video enhancement parameter in response to a sliding operation acting on the sliding control; performing a video enhancement of a video played on the video playback interface based on the target video enhancement parameter; acquiring a second video enhancement parameter (Gregg Figs. 1-9; [0052], the quick fixes menu 402 can also include a plurality of user interface elements that cause one or more of the enhancement requests 180 to be transmitted to the edit processing server 114; the quick fixes menu can include a brightness button 410; a brightness selection box 420 can be displayed in response to user selection of the brightness button 410; the brightness selection box 420 can include a brightness scale 422 and a brightness selection element 424 that positioned on the brightness scale 422; by selecting and adjusting the position of the brightness selection element 424 with respect to the brightness scale 422, the user can indicate a desired brightness level; [0053], user manipulation of the brightness selection element 424 causes the enhancement request 180 to be generated at the client 104 and transmitted to the edit processing server 114; the edit processing server 114 then generates the enhanced video stream 184 and transmits it to the client 104 in synchronization with the unaltered video stream 182; the user can then select additional enhancement operations, which are applied in the same manner; [0054], the brightness button 410 and brightness selection box 420 are an example of user interface elements that allow selection of an enhancement operation that generates one or more of the enhancement requests 180; other buttons can be provided in association with other enhancement operations, such as a contrast adjustment, or a saturation adjustment; these adjustments may or may not be associated with a selection box and/or a control element)
and displaying video images in a simultaneous manner on the video playback interface, wherein the video images are enhanced based on second video enhancement parameters, wherein when displaying video images in a simultaneous manner on the video playback interface, a video that is not enhanced is played in the video playback interface, and at the same time, the video images enhanced based on the second video enhancement parameters are played in a simultaneous manner with the video that is not enhanced (Gregg Figs. 1-9; [0049], the content display area 300 can include an original video representation 302 and an enhanced video representation 304; the original video representation 302 can be a display that corresponds to the unaltered video stream 182; the enhanced video representation 304 can be a display that corresponds to the enhanced video stream 184; the original video representation 302 and the enhanced video representation 304 can be synchronized. For example, the original video representation 302 and the enhanced video representation 304, can simultaneously display video content corresponding to the same time point with respect to the first video 170; the synchronized or substantially synchronized display of the original video representation 302 and the enhanced video representation 304 allows, for example, the user to compare the representations and evaluate the chosen enhancements; [0053], the edit processing server 114 then generates the enhanced video stream 184 and transmits it to the client 104 in synchronization with the unaltered video stream 182; the unaltered video stream 182 and the enhanced video stream 184 can be transmitted to the client 104 commencing from a time point with respect to the first video 170 that is based on the first time point, such as the first time point itself, or a time selected based on the first time point (e.g. 3 seconds prior to the first time point), thereby causing synchronized display of the original video representation 302 and the enhanced video representation 304 at the client 104; [0056], display of the original video representation 302 and the enhanced video representation 304 can be paused and later restarted after generation of the enhanced video stream 184 including the pixelate effect, in a manner similar to that described with respect to operation of the brightness button 410)
However, Gregg fails to expressly disclose acquiring a second video enhancement parameter, wherein the second video enhancement parameter corresponds to position identifiers passed by the sliding operation, wherein the video images are enhanced based on 
acquiring a second video enhancement parameter, wherein the second video enhancement parameter corresponds to position identifiers passed by the sliding operation, wherein the video images are enhanced based on second video enhancement parameters according to passed position identifiers (Oberbrunner Figs. 1-6; [0018], effects appear in the Thumbnail Panel (204); the user may choose one or more effects from that panel to be applied to the video clip (205); to adjust or steer the effect, one or more Effect Control Sliders (206) are provided; the user can drag them and see the results in real time in the Video Preview Window; the user can drag the Effect Control Sliders as the video is being played, and the altered effect(s) will be visible immediately, as the video plays, giving the user real-time feedback on the changes effected by the control; [0022], the user indicates, such as by pointing, drag-and-drop or similar means, the intent to apply a particular look to a particular set of video frames; the browser interprets that description and displays the controls, which may take the form of knobs, buttons, sliders, menus or other common controls, as well as on-screen direct manipulation using mouse or touch screen input, for instance to indicate an X,Y spatial position relative to the video frame, or to adjust or control a parameter value; the parameter values may include brightness, saturation, strength, position (e.g., for an X/Y control), width, length, quality, zoom, color (e.g., with a color chooser or color picker), detail, speed, randomness, tint, blur amount, mix, enable (e.g., yes/no checkbox), angle, combine, threshold, invert, opacity, reverse, variation, style, sharpen, and so on; [0023], the user may then interact (407) in real time with those sliders or controls; each update of a control is sent to the server (408), which renders one or more frames (409) and sends them immediately to the browser (410, 411, 412), providing nearly instantaneous feedback to the user about the effect of that control; this interaction occurs rapidly so the video frame appears to reflect the result of the change in the slider or control as the user moves it; the entire loop (412) consisting of steps 407-412 is repeated rapidly; [0030], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated acquiring a second video enhancement parameter, wherein the second video enhancement parameter corresponds to position identifiers passed by the sliding operation, wherein the video images are enhanced based on second video enhancement parameters according to passed position identifiers as suggested in Oberbrunner into Gregg.  Doing so would be desirable because the present system, described in detail herein, provides a mechanism to add sophisticated visual effects capabilities to those systems as a natural part of an online creation and editing process. Current online and cloud-based video editing systems either do not include significant effects, or include only very simplistic or low-quality effects which do not require even seconds of rendering time nor provide the ability for users to control or steer them (see Oberbrunner [0014]).  The disclosed techniques seek to improve the situation described above.  Techniques for processing effectively and efficiently on a cloud-based server while using standard software and hardware components in client devices rely on a sophisticated set of interactions and data exchange between client and server, such as 
However, Gregg in view of Oberbrunner fails to expressly disclose displaying images in a suspending manner, wherein when displaying images in a suspending manner, a suspending manner above.  In the same field of endeavor, Choi teaches:
displaying images in a suspending manner, wherein when displaying images in a suspending manner, a suspending manner above (Choi Figs. 1-32; [0012], a composition includes an arrangement, a disposition, a layout, a design, an organization, a construction, style, or an appearance of elements or parts of a picture or an image, a framing mode, a screen aspect ratio, an effect, a degree of zoom, and the like of an image; [0049], displays preview images obtained by a camera module in preview windows divided according to various compositions set by the user, selects at least one composition from the plurality of preview windows according to a user's decision, and stores a preview image by capturing the preview image according to the composition selected by the use; [0054], the effect may include  a sketch, black and white, sepia, distortion, synthesis, an animation, vignetting, vintage, a color transformation, pastel, glow-in-the-dark, an improvement of image quality, a background change, panorama, and the like; [0081], the storage unit 150 may store photographing data, such as a moving image; [0084], the camera module 170 supports photographing a still image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated displaying images in a suspending manner, wherein when displaying images in a suspending manner, a suspending manner above as suggested in Choi into Gregg in view of Oberbrunner.  Doing so would be desirable because the present 

Regarding claim 16, claim 16 contains substantially similar limitations to those found in claim 1, the only difference being An electronic apparatus, comprising: one or more processors, a video codec and a memory; and one or more programs, wherein the one or more programs are stored in the memory; the one or more processors are configured to execute the one or more programs to implement following operations (Gregg Figs. 1-9; [0027], the upload sever 112 can receive uploaded videos from the client 104 via the network 106; the uploaded videos 

Regarding claim 20, claim 20 contains substantially similar limitations to those found in claim 1, the only difference being A non-transitory computer-readable storage medium configured to store programs, wherein the programs, when executed by a processor, implement following operations (Gregg Figs. 1-9; [0008], a non-transitory readable medium including program instructions executable by one or more processors that, when executed, cause the one or more processors to perform operations for online enhancement of videos; [0077], all or a portion of the implementations of the present disclosure can take the form of a computer program product accessible from, for example, a non-transitory computer-usable or computer-readable medium; a computer-usable or computer-readable medium can be any tangible device 

Regarding claim 2, Gregg in view of Oberbrunner in further view of Choi teaches all the limitations of claim 1, further comprising:
wherein the sliding control comprises a sliding component and a plurality of position identifiers, each of the plurality of position identifiers corresponds to a different video enhancement parameter, and the acquiring the target video enhancement parameter in response to the sliding operation acting on the sliding control comprises: taking a first video enhancement parameter as the target video enhancement parameter, wherein the first video enhancement parameter corresponds to a position identifier at an ending position of the sliding operation in response to the sliding operation acting on the sliding component (Gregg Figs. 1-9; [0052], the quick fixes menu 402 can also include a plurality of user interface elements that cause one or more of the enhancement requests 180 to be transmitted to the edit processing server 114; the quick fixes menu can include a brightness button 410; a brightness selection box 420 can be displayed in response to user selection of the brightness button 410; the brightness selection box 420 can include a brightness scale 422 and a brightness selection element 424 that positioned on the brightness scale 422; by selecting and adjusting the position of the brightness selection element 424 with respect to the brightness scale 422, the user can indicate a desired brightness level; [0053], user manipulation of the brightness selection element 424 causes the enhancement request 180 to be generated at the client 104 and transmitted to the edit processing server 114; the edit processing server 114 then generates the enhanced video stream 184 and transmits it to the client 104 in synchronization with the unaltered video stream 182; [0053], the user can then select additional enhancement operations, which are applied in the same manner; [0054], the brightness button 410 and brightness selection box 420 are an example of user interface elements that allow selection of 

Regarding claim 4, Gregg in view of Oberbrunner in further view of Choi teaches all the limitations of claim 1.  Choi further teaches:
wherein the method further comprises: taking a video image among the video images displayed in the suspending manner as a target video image, wherein a touch operation is detected in the target video image; and taking a video enhancement parameter corresponding to the target video image as the target video enhancement parameter (Choi Figs. 1-32; [0054], the effect may include  a sketch, black and white, sepia, distortion, synthesis, an animation, vignetting, vintage, a color transformation, pastel, glow-in-the-dark, an improvement of image quality, a background change, panorama, and the like; [0077], the display unit 130 is configured with a touch panel detecting a touch operation in a layer structure (hereafter, a `touch screen`); [0129], the control unit 180 identifies a preview display type while executing the preview mode at operation 303; the control unit 180 identifies whether a preview display type is for displaying a multi-preview window displaying a plurality of images having different compositions set by a user (for example, a framing mode, a screen ratio, an effect, use, and the like) or a single preview window displaying an image having a specific composition set by the user or set as default at operation 30; [0225], the control unit 180 performs a multi-preview mode responding to a user's request at operation 2501; [0226], the control unit 180 identifies setting information set by the user for the operation of multi-preview mode at operation 2503; the control unit 180 may identify composition information set for preview displays and arrangement information of preview windows corresponding to the plurality of compositions set by the user in the multi-preview mode; [0240], FIGS. 26, 27, 28, 29, and 30 illustrate a multi-preview mode; [0245], the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the method further comprises: taking a video image among the video images displayed in the suspending manner as a target video image, wherein a touch operation is detected in the target video image; and taking a video enhancement parameter corresponding to the target video image as the target video enhancement parameter as suggested in Choi into Gregg in view of Oberbrunner.  Doing so would be desirable because the present disclosure provides an interface for intuitively identifying different formats (e.g. compositions) in a preview (see Choi [0002]).  Accordingly, if a user wants to identify various formats or compositions in the preview mode, the user must take a create an image and another image having a different composition, or create an image after changing the settings of compositions by operating the portable terminal in the preview mode and re-entering the preview mode. Accordingly, the user must repeat complicated operations of 

Regarding claim 5, Gregg in view of Oberbrunner in further view of Choi teaches all the limitations of claim 4, further comprising:
wherein the sliding component comprises a sliding bar and a sliding block slidable on the sliding bar, the plurality of position identifiers are sequentially arranged on the sliding bar; and wherein the taking, a first video enhancement parameter as the target video enhancement parameter, wherein the first video enhancement parameter corresponds to the position identifier at the ending position of the sliding operation in response to the sliding operation acting on the sliding component comprises: moving the sliding block on the sliding bar in response to the sliding operation acting on the sliding block; acquiring a third video enhancement parameter, wherein the third video enhancement parameter corresponds to a position identifier where the sliding block being moved to; and taking the third video enhancement parameter as the target video enhancement parameter (Gregg Figs. 1-9; [0052], the quick fixes menu 402 can also 

Regarding claim 6, Gregg in view of Oberbrunner in further view of Choi teaches all the limitations of claim 2, further comprising:
wherein the position identifiers are configured to represent different gears of the sliding operation, the different gears corresponding to different video enhancement parameters, and wherein the taking the first video enhancement parameter as the target video enhancement parameter, wherein the first video enhancement parameter corresponds to the position identifier at the ending position of the sliding operation in response to the sliding operation acting on the sliding component comprises: taking the first video enhancement parameter as the target video enhancement parameter, wherein the first video enhancement parameter corresponds to a gear where the ending position of the sliding operation lies in response to the sliding operation acting on the sliding component (Gregg Figs. 1-9; [0052], the quick fixes menu 402 can also include a plurality of user interface elements that cause one or more of the enhancement requests 180 to be transmitted to the edit processing server 114; the quick fixes menu can include a brightness button 410; a brightness selection box 420 can be displayed in response to user selection of the brightness button 410; the brightness selection box 420 can include a brightness scale 422 and a brightness selection element 424 that positioned on the brightness scale 422; by selecting and adjusting the position of the brightness selection element 424 with respect to the brightness scale 422, the user can indicate a desired brightness level (a plurality of selectable positions are sequentially shown on the scale); [0053], user manipulation of the brightness selection element 424 causes the enhancement request 180 to be generated at the client 104 and transmitted to the edit processing server 114; the edit processing server 114 then generates the enhanced video stream 184 and transmits it to the client 104 in synchronization with the unaltered video stream 182; [0053], the user can then select additional enhancement operations, which are applied in the same manner; [0054], the brightness button 410 and brightness selection box 420 are an example of user interface elements that allow selection of an enhancement operation that generates one or more of the enhancement requests 180; other buttons can be provided in association with other enhancement operations, such as a contrast adjustment, or a saturation adjustment; these adjustments may or may not be associated with a selection box and/or a control element; as described, various selectable position identifiers are displayed on the scale, wherein the scale corresponds to different video enhancement parameters; examiner note: the instant specification does not describe position identifiers represent “gears of the sliding operation”; examiner therefore interprets a gear as an adjustment or mechanism that performs a specific function; see attached NPL definition of gear)

Regarding claim 12, Gregg in view of Oberbrunner in further view of Choi teaches all the limitations of claim 1, further comprising:
wherein a controlling control is displayed in the video playback interface, and wherein the detecting whether to enter the video enhancement configuration mode in response to displaying the video playback interface comprises: detecting whether the controlling control is in an on state, in response to displaying the video playback interface; and determining to enter the video enhancement configuration mode in response to detecting that the controlling control is in the on state (Gregg Figs. 1-9; [0048], the enhancement interface 200 can have a quick fixes tab 400, an effects tab 500 and an audio tab 700; [0050], when the quick fixes tab 400 is selected, a quick fixes menu 402 can be displayed; the quick fixes menu 402 can include user selectable input elements for selecting enhancement for a video, such as the first video 170; [0052], the quick fixes menu 402 can also include a plurality of user interface elements that cause one or more of the enhancement requests 180 to be transmitted to the edit processing server 114; the quick fixes menu can include a brightness button 410; a brightness selection box 420 can be displayed in response to user selection of the brightness button 410; the brightness selection box 420 can include a brightness scale 422 and a brightness selection element 424 that positioned on the brightness scale 422; by selecting and adjusting the position of the brightness selection element 424 with respect to the brightness scale 422, the user can indicate a desired brightness level; [0053], user manipulation of the brightness selection element 424 causes the enhancement request 180 to be generated at the client 104 and transmitted to the edit processing server 114; the edit processing server 114 then generates the enhanced video stream 184 and transmits it to the client 104 in synchronization with the unaltered video stream 182; [0053], the user can then select additional enhancement operations, which are applied in the same manner; [0054], other buttons can be provided in association with other enhancement 

Regarding claim 15, Gregg in view of Oberbrunner in further view of Choi teaches all the limitations of claim 1, further comprising:
further comprising prior to the detecting whether to enter the video enhancement configuration mode in response to displaying the video playback interface: detecting whether there is currently a set video playback application running; and determining to display the video playback interface in response to the set video playback application running (Gregg Figs. 1-9; [0048], the enhancement interface 200 can include tabs that allow the user to navigate to additional user interfaces that provide additional or different enhancement features; the enhancement interface 200 can have a quick fixes tab 400, an effects tab 500 and an audio tab 700; [0050], when the quick fixes tab 400 is selected, a quick fixes menu 402 can be displayed; the quick fixes menu 402 can include user selectable input elements for selecting enhancement for a video, such as the first video 170; [0052], the quick fixes menu 402 can also include a plurality of user interface elements that cause one or more of the enhancement requests 180 to be transmitted to the edit processing server 114; the quick fixes menu can include a brightness button 410; a brightness selection box 420 can be displayed in response to user selection of the brightness button 410; [0053], the user can then select additional enhancement operations, which are applied in the same manner; [0054], the brightness button 410 and brightness selection box 420 are an example of user interface elements that allow selection of an enhancement operation that generates one or more of the enhancement requests 180; other buttons can be provided in association with other enhancement operations, such as a contrast adjustment, or a saturation adjustment; these adjustments may or may not be associated with a selection box and/or a control element; [0055], a user selection of the effects tab 500 on the enhancement interface 200 can cause the front end server 108 to display the effects interface 

Regarding claim 17, Gregg in view of Oberbrunner in further view of Choi teaches all the limitations of claim 16, further comprising:
wherein the one or more processors are further configured to execute the one or more programs to implement following operations: taking a first video enhancement parameter as the target video enhancement parameter, wherein the first video enhancement parameter corresponds to a position identifier at an ending position of the sliding operation in response to the sliding operation acting on a sliding component (Gregg Figs. 1-9; [0052], the quick fixes menu 402 can also include a plurality of user interface elements that cause one or more of the enhancement requests 180 to be transmitted to the edit processing server 114; the quick fixes menu can include a brightness button 410; a brightness selection box 420 can be displayed in response to user selection of the brightness button 410; the brightness selection box 420 can include a brightness scale 422 and a brightness selection element 424 that positioned on the brightness scale 422; by selecting and adjusting the position of the brightness selection element 424 with respect to the brightness scale 422, the user can indicate a desired brightness level; [0053], user manipulation of the brightness selection element 424 causes the enhancement request 180 to be generated at the client 104 and transmitted to the edit processing server 114; the edit processing server 114 then generates the enhanced video stream 184 and transmits it to the client 104 in synchronization with the unaltered video stream 182; [0053], the user can then select additional enhancement operations, which are applied in the same manner; [0054], the brightness button 410 and brightness selection box 420 are an example of user interface elements that allow selection of an enhancement operation that generates one or more of the enhancement requests 180; other buttons can be provided in association with other 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gregg in view of Oberbrunner in further view of Choi in further view of Ubillos et al. (US 20130239057 A1, published 09/12/2013), hereinafter Ubillos.

Regarding claim 11, Gregg in view of Oberbrunner in further view of Choi teaches all the limitations of claim 1.  However, Gregg in view of Oberbrunner in further view of Choi fails to expressly disclose wherein the sliding control comprises a sliding member and a plurality of fixing members, each of the plurality of fixing members corresponding to a video enhancement parameter, and wherein the acquiring the target video enhancement parameter in response to the sliding operation acting on the sliding control comprises: moving the sliding member in response to a touch operation acting on the sliding member; acquiring a target fixing member, the target fixing member being a fixing member of the plurality of fixing members overlapping with the moved sliding member; and taking a video enhancement parameter corresponding to the target fixing member as the target video enhancement parameter.  In the same field of endeavor, Ubillos teaches:
wherein the sliding control comprises a sliding member and a plurality of fixing members, each of the plurality of fixing members corresponding to a video enhancement parameter, and wherein the acquiring the target video enhancement parameter in response to the sliding operation acting on the sliding control comprises: moving the sliding member in response to a touch operation acting on the sliding member; acquiring a target fixing member, the target fixing member being a fixing member of the plurality of fixing members overlapping with the moved sliding member; and taking a video enhancement parameter corresponding to the target fixing member as the target video enhancement parameter (Ubillos Figs. 1-23; [0059], the unified 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the sliding control comprises a sliding member and a plurality of fixing members, each of the plurality of fixing members corresponding to a video enhancement parameter, and wherein the acquiring the target video enhancement parameter in response to the sliding operation acting on the sliding control comprises: moving the sliding member in response to a touch operation acting on the sliding member; acquiring a target fixing member, the target fixing member being a fixing member of the plurality of fixing . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gregg in view of Oberbrunner in further view of Choi in further view of Suchland et al. (US 10534525 B1, published 01/14/2020), hereinafter Suchland, in further view of Ubillos et al. (US 20130239057 A1, published 09/12/2013), hereinafter Ubillos.

Regarding claim 7, Gregg in view of Oberbrunner in further view of Choi all the limitations of claim 2, further comprising
wherein the performing video enhancement of the video played on the video playback interface based on the target video enhancement parameter comprises: performing video enhancement of the video played on the video playback interface from multiple dimensions based on a target video enhancement parameter, the multiple dimensions comprising saturation, and contrast (Gregg Figs. 1-9; [0050], the quick fixes menu 402 can include user selectable input elements for selecting enhancement for a video, such as the first video 170; [0052], a brightness selection box 420 can be displayed in response to user selection of the brightness button 410; [0054], the brightness button 410 and brightness selection box 420 are an example of user interface elements that allow selection of an enhancement operation that generates one or more of the enhancement requests 180; other buttons can be provided in association with other enhancement operations, such as a contrast adjustment, or a saturation 
Oberbrunner further teaches:
definition, saturation (Oberbrunner Figs. 1-6; [0018], effects appear in the Thumbnail Panel (204); the user may choose one or more effects from that panel to be applied to the video clip (205); to adjust or steer the effect, one or more Effect Control Sliders (206) are provided; the user can drag them and see the results in real time in the Video Preview Window; the user can drag the Effect Control Sliders as the video is being played, and the altered effect(s) will be visible immediately, as the video plays, giving the user real-time feedback on the changes effected by the control; [0022], the browser interprets that description and displays the controls, which may take the form of knobs, buttons, sliders, menus or other common controls, as well as on-screen direct manipulation using mouse or touch screen input, for instance to indicate an X,Y spatial position relative to the video frame, or to adjust or control a parameter value; the parameter values may include brightness, saturation, strength, position (e.g., for an X/Y control), width, length, quality, zoom, color (e.g., with a color chooser or color picker), detail, speed, randomness, tint, blur amount, mix, enable (e.g., yes/no checkbox), angle, combine, threshold, invert, opacity, reverse, variation, style, sharpen, and so on)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated definition, saturation as suggested in Oberbrunner into Gregg.  Doing so would be desirable because the present system, described in detail herein, provides a mechanism to add sophisticated visual effects capabilities to those systems as a natural part of an online creation and editing process. Current online and cloud-based 
However, Gregg in view of Oberbrunner in further view of Choi fails to expressly disclose denoising degree.  In the same field of endeavor, Suchland teaches:
denoising degree (Suchland Figs. 1-23; col. 8 [line 22], the set of filters 206, depicted in a dropdown selection control, may list such filters as a Gaussian blur filter, unsharp mask filter, sharpen filter (sharpening to enhance contrast), noise reduction filter, various video special effects (e.g., explosions, lasers, flames, etc.), normalizing audio effects, cut, crop, zoom, and splice; the set of filter controls 208 may be used to further tailor the selected filter of the set of filters 206 (tailoring a denoising degree via a slider); depicted as slider bars; col. 11 [line 32], the user moves a slider control in an editing interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated denoising degree as suggested in Suchland into Gregg in view of Oberbrunner in further view of Choi.  Doing so would be desirable because slider controls enable the user to easily tailor the selected enhancement (see Suchland col. 8 [line 22]) and enable the user to enter very small fine adjustments to a desired enhancement (see Suchland col. 11 [line 32]).  Thus, the system of sliders of Suchland would improve the video enhancement system of Gregg by providing the user a simple and effective way to modify the user’s selected video enhancement (see Suchland col. 8 [line 22], col. 11 [line 32]) for a desired enhancement parameter, such as denoising.

performing video enhancement from multiple dimensions based on a target video enhancement parameter corresponding to the position identifier, the multiple dimensions comprising saturation, and contrast, different position identifiers representing different combinations of dimensions (Ubillos Figs. 1-23; [0059], the unified slider control is a multi-slider that can be used in video editing applications; [0060], the examples above and below, the media editing application; [0007], one position on the slider track is associated with multiple values for multiple sliders that relate to multiple properties of the image; a first position of the slider track may be associated with a contrast value of 50 and a saturation value of 75, while a different second position of the slider track may be associated with a contrast value of 60 and a saturation value of 100 (each position corresponding to a first parameter and a different parameter); [0039], one position on the slider track 155 is associated with multiple values for multiple sliders that relate to multiple properties of the image; see [0168], enhance; [0046], the association between two sliders can be a direct association in which movement by a first slider in a particular direction causes movement of a second slider in the same direction; [0047], FIG. 2 illustrates the case where one slider's movement along the unified track 155 moves another slider in the same direction on that track; [0049], the third stage 230 shows the user moving (e.g., dragging) the slider 285 along the unified slider track 255 from its old position (i.e., dashed circle 1 on the far left of the track) to a new position; slider 290 is moved a shorter distance to a position that is equidistant between the sliders 285 and 295; [0050], the third stage 230 further illustrates a change in the appearance of the image; it is assumed that the slider 285 relates to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated performing video enhancement from multiple dimensions based on the target video enhancement parameter corresponding to the position identifier, the multiple dimensions comprising saturation, and contrast, different position identifiers representing different combinations of dimensions as suggested in Ubillos into Gregg in view of Oberbrunner in further view of Choi in further view of Suchland.  Doing so would be desirable because many media editing applications, however, do not provide intuitive adjustment controls. Furthermore, the controls for adjusting different aspects of the exposure values of an image are dispersed in different locations of the user interface. These deficiencies cause unnecessary inconvenience in editing an image (see Ubillos [0003]). 

Claims 8-10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg in view of Oberbrunner in further view of Choi in further view of Fliderman et al. (US 20140193140 A1, published 07/10/2014), hereinafter Fliderman.

Regarding claim 8, Gregg in view of Oberbrunner in further view of Choi teaches all the limitations of claim 2, further comprising:
wherein the displaying the sliding control on the video playback interface in response to being detected to enter the video enhancement configuration mode comprises: detecting a playback status of currently played video in response to entering the video enhancement configuration mode (Gregg Figs. 1-9; [0046], as shown in FIG. 3, the browser 132 can cause an ;
However, Gregg in view of Oberbrunner in further view of Choi fails to expressly disclose detecting a playback status of currently played video in response to being detected to enter the video enhancement configuration mode; determining a displaying manner of the sliding component and the position identifiers according to the playback status of the currently played video played on the video playback interface; and displaying a plurality of position identifiers along a parallel direction of a longer side of the video playback interface in response to the playback status being "pause" and displaying a plurality of the position identifiers along a parallel direction of a shorter side of the video playback interface in response to the playback status being "playing".  In the same field of endeavor, Fliderman teaches:
detecting a playback status of currently played video in response to being detected to enter the video enhancement configuration mode; determining a displaying manner of the sliding component and the position identifiers according to the playback status of the currently played video played on the video playback interface; and displaying a plurality of position identifiers along a parallel direction of a longer side of the video playback interface in response to the playback status being "pause" and displaying a plurality of the position identifiers along a parallel direction of a shorter side of the video playback interface in response to the playback status being "playing" (Fliderman Figs. 1-4; [0009], each of the first frame control and the second frame control are configurable as a touchscreen slider; [0023], FIG. 2, a first video window 114 is provided on the touchscreen display 104 of the mobile device 100; [0024], the first video window 114 may be further configured by the processor 102 of the mobile device 100 to include a first frame control 118; [0026], the display orientation sensor 112 may be used to determine whether the touchscreen display 104 is in a portrait orientation, wherein the height of the screen 106 is greater than the width of the screen (see FIG. 2), or a landscape orientation, wherein the width of the screen is greater than the height of the screen (see FIG. 3); if the orientation signal received by the processor 102 is indicative that the touchscreen display 104 is in a portrait orientation, then the processor may configure the touchscreen display such that the first video window 114 occupies substantially the entire viewing area 106 of the touchscreen display (see FIG. 2); if the orientation signal received by the processor 102 from the orientation sensor 112 is indicative that the touchscreen display 104 is in a landscape orientation, then the processor 102 may configure the touchscreen display such that the first video window 114 occupies a first portion of the viewing area 106 of the touchscreen display and an analysis window 122 occupies a second portion of the viewing area of the touchscreen display adjacent to the first portion (see FIG. 3); [0027], the analysis window 122 may be configured by the processor 102 as a menu window (not shown) displaying a list of videos stored in the memory 108 and allowing selection of one of the plurality of videos as the second video; if a second video has been selected from the plurality of videos, then the analysis window 122 may be configured by the processor 102 as a second video window 124; [0029], the second video window 124 may be further configured by the processor 102 of the mobile device 100 to include a second frame control 128; as described and shown, playback interface in a portrait mode has larger sides than landscape mode; a playback status of a second video is detected, when 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated detecting a playback status of currently played video in response to being detected to enter the video enhancement configuration mode; determining a displaying manner of the sliding component and the position identifiers according to the playback status of the currently played video played on the video playback interface; and displaying a plurality of position identifiers along a parallel direction of a longer side of the video playback interface in response to the playback status being "pause" and displaying a plurality of the position identifiers along a parallel direction of a shorter side of the video playback interface in response to the playback status being "playing" as suggested in Fliderman into into Gregg in view of Oberbrunner in further view of Choi.  Doing so would be desirable because it is known to play audiovisual content, commonly known as videos, on mobile devices such as smart phones, tablet computers and the like. A need exists, for systems and methods to facilitate analysis of videos by allowing a user to play multiple videos on one mobile device with independent controls for each video (see Fliderman [0003]).  Additionally, the system of Fliderman would allow the user to flexibly choose to display a larger videos and a slider in a first mode, or a smaller video and slider in a second mode that provides access to desired menus and additional videos with sliders (see Fliderman [0027]).  This functionality would enable the user to view a larger videos when desired, while also enabling the user to access additional features as needed.

Regarding claim 18, claim 18 contains substantially similar limitations to those found in claim 8.  Consequently, claim 18 is rejected for the same reasons.

Regarding claim 9, Gregg in view of Oberbrunner in further view of Choi teaches all the limitations of claim 2, further comprising:
wherein the displaying the sliding control on the video playback interface in response to being detected to enter the video enhancement configuration mode comprises: acquiring a playback status of currently played video in response to entering the video enhancement configuration mode (Gregg Figs. 1-9; [0046], as shown in FIG. 3, the browser 132 can cause an enhancement interface 200 and a content display area 300 to be output, such as to a display device that is associated with the client 104; [0048], the enhancement interface 200 can have a quick fixes tab 400, an effects tab 500 and an audio tab 700; [0049], the content display area 300 can include an original video representation 302 and an enhanced video representation 304; [0050], the quick fixes menu 402 can include user selectable input elements for selecting enhancement for a video, such as the first video 170; [0052], a brightness selection box 420 can be displayed in response to user selection of the brightness button 410; [0054], the brightness button 410 and brightness selection box 420 are an example of user interface elements that allow selection of an enhancement operation that generates one or more of the enhancement requests 180; other buttons can be provided in association with other enhancement operations, such as a contrast adjustment, or a saturation adjustment; these adjustments may or may not be associated with a selection box and/or a control element);
However, Gregg in view of Oberbrunner in further view of Choi fails to expressly disclose taking a parallel direction of a longer side displayed in a landscape mode as a parallel direction of the longer side of the video playback interface in response to the display mode being the landscape mode; and taking a parallel direction of a shorter side displayed in a portrait mode as 
taking a parallel direction of a longer side displayed in a landscape mode as a parallel direction of the longer side of the video playback interface in response to the display mode being the landscape mode; and taking a parallel direction of a shorter side displayed in a portrait mode as the parallel direction of the longer side of the video playback interface in response to the display mode being the portrait mode (Fliderman Figs. 1-4; [0009], each of the first frame control and the second frame control are configurable as a touchscreen slider; [0023], FIG. 2, a first video window 114 is provided on the touchscreen display 104 of the mobile device 100; [0024], the first video window 114 may be further configured by the processor 102 of the mobile device 100 to include a first frame control 118; [0026], the display orientation sensor 112 may be used to determine whether the touchscreen display 104 is in a portrait orientation, wherein the height of the screen 106 is greater than the width of the screen (see FIG. 2), or a landscape orientation, wherein the width of the screen is greater than the height of the screen (see FIG. 3); if the orientation signal received by the processor 102 is indicative that the touchscreen display 104 is in a portrait orientation, then the processor may configure the touchscreen display such that the first video window 114 occupies substantially the entire viewing area 106 of the touchscreen display (see FIG. 2); if the orientation signal received by the processor 102 from the orientation sensor 112 is indicative that the touchscreen display 104 is in a landscape orientation, then the processor 102 may configure the touchscreen display such that the first video window 114 occupies a first portion of the viewing area 106 of the touchscreen display and an analysis window 122 occupies a second portion of the viewing area of the touchscreen display adjacent to the first portion (see FIG. 3); [0027], the analysis window 122 may be configured by the processor 102 as a menu window (not shown) displaying a list of videos stored in the memory 108 and allowing selection of one of the plurality of videos as the second video; if a second video has been selected from the plurality of videos, then the analysis window 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated taking a parallel direction of a longer side displayed in a landscape mode as a parallel direction of the longer side of the video playback interface in response to the display mode being the landscape mode; and taking a parallel direction of a shorter side displayed in a portrait mode as the parallel direction of the longer side of the video playback interface in response to the display mode being the portrait mode as suggested in Fliderman into into Gregg in view of Oberbrunner in further view of Choi.  Doing so would be desirable because it is known to play audiovisual content, commonly known as videos, on mobile devices such as smart phones, tablet computers and the like. A need exists, for systems and methods to facilitate analysis of videos by allowing a user to play multiple videos on one mobile device with independent controls for each video (see Fliderman [0003]).  Additionally, the system of Fliderman would allow the user to flexibly choose to display a larger videos and a slider in a first mode, or a smaller video and slider in a second mode that provides access to desired menus and additional videos with sliders (see Fliderman [0027]).  This functionality would enable the user to view a larger videos when desired, while also enabling the user to access additional features as needed.

Regarding claim 10, Gregg in view of Oberbrunner in further view of Choi in further view of Fliderman teaches all the limitations of claim 8.  Fliderman further teaches:
wherein the displaying the plurality of position identifiers along the parallel direction of the longer side of the video playback interface in response to the playback status being "pause" and displaying the plurality of position identifiers along the parallel direction of the shorter side of the video playback interface in response to the playback status being "playing" comprises: displaying N position identifiers along the parallel direction of the longer side of the video playback interface in response to the playback status being "pause", wherein distance between the N position identifiers is a first spacing; and and displaying M position identifiers along the parallel direction of the shorter side of the video playback interface in response to the playback status being "playing", wherein a distance between the M position identifiers is a second spacing, the first spacing being smaller than the second spacing, a value of the N being greater than a value of the M, a difference between video enhancement parameters corresponding to adjacent position identifiers being directly proportional to a value of a distance between the adjacent position identifiers (Fliderman Figs. 1-4; [0009], each of the first frame control and the second frame control are configurable as a touchscreen slider; [0023], FIG. 2, a first video window 114 is provided on the touchscreen display 104 of the mobile device 100; [0024], the first video window 114 may be further configured by the processor 102 of the mobile device 100 to include a first frame control 118; [0026], the display orientation sensor 112 may be used to determine whether the touchscreen display 104 is in a portrait orientation, wherein the height of the screen 106 is greater than the width of the screen (see FIG. 2), or a landscape orientation, wherein the width of the screen is greater than the height of the screen (see FIG. 3); if the orientation signal received by the processor 102 is indicative that the touchscreen display 104 is in a portrait orientation, then the processor may configure the touchscreen display such that the first video window 114 occupies substantially the entire viewing area 106 of the touchscreen display (see FIG. 2); if the orientation signal received by the processor 102 from the orientation sensor 112 is indicative that the touchscreen display 104 is in a landscape orientation, then the processor 102 may configure the touchscreen display such that the first video window 114 occupies a first portion of the viewing area 106 of the touchscreen display and an analysis window 122 occupies a second portion of the viewing area of the touchscreen display adjacent to the first portion (see FIG. 3); [0027], the analysis window 122 may be configured by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the displaying the plurality of position identifiers along the parallel direction of the longer side of the video playback interface in response to the playback status being "pause" and displaying the plurality of position identifiers along the parallel direction of the shorter side of the video playback interface in response to the playback status being "playing" comprises: displaying N position identifiers along the parallel direction of the longer side of the video playback interface in response to the playback status being "pause", wherein distance between the N position identifiers is a first spacing; and and displaying M position identifiers along the parallel direction of the shorter side of the video 

Regarding claim 19, claim 19 contains substantially similar limitations to those found in claim 10.  Consequently, claim 19 is rejected for the same reasons.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg in view of Oberbrunner in further view of Choi in further view of Jung et al. (US 20140169484 A1, published 06/19/2014), hereinafter Jung, in further view of Jefremov (US 20090089849 A1, published 04/02/2009).

Regarding claim 13, Gregg in view of Oberbrunner in further view of Choi teaches all the limitations of claim 12.  However, Gregg in view of Oberbrunner in further view of Choi fails 
wherein the method further comprises: monitoring picture quality of currently played video in real time, in response to detecting displaying of the video playback interface; and displaying prompt information of entering the video enhancement configuration mode, and the prompt information is configured to enable the video enhancement in the video enhancement configuration mode (Jung Figs. 1-7; [0032], the video decoder 102 decodes a video stream of video data; the controller 104 controls the quality enhancer 106 to perform a video quality enhancement process on a decoded video with low quality; [0037], the user settings information includes process selection information indicating a quality enhancement process that the user selects and type selection information indicating respective types of the quality enhancement filters 110 to 116 that the user selects; [0044], in operation 200, the controller 104 determines resolution and compression ratio of a video stream from decoding information; in operation 202, the controller 204 determines whether a quality enhancement process by the quality enhancer 106 is required for the decoded video; video decoding apparatus 100 may be designed to determine whether to perform the quality enhancement process based on either or both of the resolution ratio and compression ratio of the video stream; [0045], the quality enhancement process may be performed upon user request; [0046], if it is determined that the quality enhancement process is necessary, then in operation 204, the controller 104 sets up the quality enhancement process; in operation 206, the controller 104 controls the quality enhancer 106 to perform the quality enhancement process on the decoded video; [0049], if type selection information belonging to the user settings information indicates a quality enhancement type that the user selects, the controller 104 selects at least one quality enhancement filter to be involved ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the method further comprises: monitoring picture quality of currently played video in real time, in response to detecting displaying of the video playback interface; and displaying prompt information of entering the video enhancement configuration mode, and the prompt information is configured to enable the video enhancement in the video enhancement configuration mode as suggested in Jung into Gregg in view of Oberbrunner in further view of Choi.  Doing so would be desirable because displays of portable terminals are becoming larger and larger. For video content with lower resolution than the resolution of the display of the portable terminal, the display uses a resizer to upscale the video resolution while outputting the decoded video. This causes more severe video quality degradation (see Jung [0004]). The various embodiments of the present disclosure also provide a video decoding apparatus and method for enhancing video quality, by which to adaptively configure any of various image quality enhancement processes and sequences for a low resolution decoded video based on processing capability of a terminal, a user's choice, and decoded video characteristics (see Jung [0009]).  
However, Gregg in view of Oberbrunner in further view of Choi in further view of Jung fails to expressly disclose displaying prompt information in response to detecting that the picture quality does not meet preset conditions.  In the same field of endeavor, Jefremov teaches:
displaying prompt information in response to detecting that the picture quality does not meet preset conditions (Jefremov Figs. 1-4; [0047], the bit rate of the video data and the required resolution of the video data may also be used to determine if there is a sufficient proportion of the CPU dedicated to handling the video call; [0048], if it is determined that an insufficient proportion of the CPU is dedicated to handling the video call, the client may be arranged to control the user interface to indicate to the user that the communication quality is poor; the user may then be prompted to remedy the situation; the client may also provide the user with instructions for remedying the situation; [0049], the client engine will control the user interface to display a graphic button 303 indicating that the video call quality is poor; [0050-0051], the user may close other applications and terminate any downloads in order to achieve a better video call quality; see also [0057-0058], the client engine will also control the user interface of the first user device 102 to display a button or link on the screen for receiving an instruction from the user to switch the computer to maximum performance; [0060-0064], [0065-0071], [0073-0087])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated displaying prompt information in response to detecting that the picture quality does not meet preset conditions as suggested in Jefremov into into Gregg in view of Oberbrunner in further view of Choi in further view of Jung.  Doing so would be desirable because it is therefore an aim of embodiments of the invention to improve the quality of the transmission of video data (see Jefremov [0012]).  Additionally, the invention relates, but not exclusively to providing an interface to enable a caller to control the video call quality (see Jefremov [0016]).  Additionally, the system of Jefremov would improve the interface of Jung by prompting the user regarding video enhancement when video quality is poor, rather than requiring the user to make their own determination and manually enter video enhancement mode. Alternatively, the system Jefremov would provide the user the option to enhance video 

Regarding claim 14, Gregg in view of Oberbrunner in further view of Choi in further view of Jung in further view of Jefremov teaches all the limitations of claim 13.  Jung further teaches:
wherein the preset conditions comprise at least one of the following conditions: a resolution of a played video is higher than a set resolution, and a number of noises in the played video is less than a preset number, and a color saturation of the played video is higher than a set saturation value (Jung Figs. 1-7; [0032], the video decoder 102 decodes a video stream of video data; the controller 104 controls the quality enhancer 106 to perform a video quality enhancement process on a decoded video with low quality; [0038], the device information may include resolution information of a display of the terminal; [0044], in operation 200, the controller 104 determines resolution and compression ratio of a video stream from decoding information; in operation 202, the controller 204 determines whether a quality enhancement process by the quality enhancer 106 is required for the decoded video; video decoding apparatus 100 may be designed to determine whether to perform the quality enhancement process based on either or both of the resolution ratio and compression ratio of the video stream; in the case the resolution of the video stream is equal to or higher than the resolution of the display, the quality enhancement process may be necessary if the compression ratio is higher than the predetermined reference; the video decoding apparatus 100 may be designed to determine whether to perform the quality enhancement process based on either or both of the resolution ratio and compression ratio of the video stream; [0046], if it is determined that the quality enhancement process is necessary, then in operation 204, the controller 104 sets up the quality enhancement process; in operation 206, the controller 104 controls the quality enhancer 106 to perform the quality enhancement process on the decoded video; [0051], the quality 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the preset conditions comprise at least one of the following conditions: a resolution of a played video is higher than a set resolution, and a number of noises in the played video is less than a preset number, and a color saturation of the played video is higher than a set saturation value as suggested in Jung into Gregg in view of Oberbrunner in further view of Choi in further view of Jefremov.  Doing so would be desirable because displays of portable terminals are becoming larger and larger. For video content with lower resolution than the resolution of the display of the portable terminal, the display uses a resizer to upscale the video resolution while outputting the decoded video. This causes more severe video quality degradation (see Jung [0004]). The various embodiments of the present disclosure also provide a video decoding apparatus and method for enhancing video quality, by .  

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 2, 4, 7-16, and 18-20 and the cancellation of claims 3.  The corrections to claims 1, 7, 9, 10, 13, 14, 16, 19, and 20 have been approved, and the previous objections to claims 1, 7, 9, 10, 13, 14, 16, 19, and 20 are respectfully withdrawn.  The corrections to claims 1, 2, and 4-20 have been approved, and the rejections to claims 1, 2, and 4-20 are rejected under 35 U.S.C. 112(b) are respectfully withdrawn  Claim 3 has been canceled, and the objections and rejections to claim 3 are respectfully withdrawn.
Applicant’s arguments with respect to the rejections claims under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuwabara (US 20100271549 A1) see Figs. 1-11 and [0095-0097].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.